                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 RODNEY WASHINGTON                                                          CIVIL ACTION

 VERSUS                                                                        NO. 19-01570

 KEITH DEVILLE                                                             SECTION: “I”(1)



                                          ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the failure of any party to file

any objection to the Magistrate Judge's Report and Recommendation, hereby approves the Report

and Recommendation of the United States Magistrate Judge and adopts it as its own opinion.

Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by Rodney

Washington is DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 23rd day of July, 2019.




                                                 __________________________________
                                                         LANCE M. AFRICK
                                                 UNITED STATES DISTRICT JUDGE
